Citation Nr: 0522895	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1967 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), continuing the veteran's noncompensable ratings 
for bilateral hearing loss and hemorrhoids.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.  

2.  Bilateral hearing loss disability is manifested by no 
more than auditory acuity level I hearing loss in the right 
ear and level III hearing loss in the left ear.

3.  Hemorrhoids are shown to be external; are not large, 
thrombotic, or irreducible, are not shown to have excessive 
redundant tissue, or evidence of frequent recurrences.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (2004).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in May 2001, after the enactment of the VCAA.  

RO letters dated in August 2001 and October 2001 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  In the August 2001 letter, the 
veteran was notified of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The October 2001 letter informed 
the veteran of what evidence the RO had received.  Further, 
the veteran was provided VA examinations to determine the 
severity of his hearing disability and hemorrhoids.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters and the assistance provided by 
VA complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159.  

Additionally, the June 2003 statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The statement of the case provided the veteran VA's 
duty to assist requirements as found in 38 C.F.R. § 3.159.  
It also informed the veteran that he should submit any 
evidence in his possession that pertained to the claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from July 1967 to 
August 1970.

Service connection for a bilateral hearing loss was granted 
in December 1979, and a noncompensable rating was assigned.   

In a November 1994 rating decision, the RO granted the 
veteran service connection for hemorrhoids and assigned a 
noncompensable evaluation.

In May 2001, the veteran submitted a claim for compensable 
evaluations for bilateral hearing loss and hemorrhoids.

In August 2001, the veteran underwent a VA examination for 
his hearing loss.  The examiner noted that the veteran wore 
hearing aids in both ears.  Audiometric evaluation revealed a 
pure tone average of 50 decibels on the right and 65 decibels 
on the left.  Speech recognition testing produced scores of 
92 percent in the right ear and 86 percent in the left ear.  
The diagnosis was hearing loss.

Also, in August 2001, the veteran underwent a VA examination 
for his hemorrhoids.  He reported experiencing chronic 
diarrhea intermittently.  With these bouts of diarrhea, he 
tended to get exacerbations of his hemorrhoids rather than 
with constipation.  He stated that he developed mild 
hemorrhoidal symptoms once or twice a week with mild bright 
red blood, per rectum, when he wiped.  He usually did not 
require treatment.  He denied having any massive bleeding 
since 1992.  He stated that he had no problems holding his 
stools.  His symptoms, when they occurred, were short-lived.  
He used over the counter medication for the management of his 
hemorrhoidal symptoms, which he stated did not occur that 
often.  The hemorrhoids caused a mild degree of itching and 
burning.  It was noted that the veteran worked as a meat 
cutter and he was required to stand most of the day.  This 
contributed to his hemorrhoids.  The veteran denied any 
drainage or pus.  He denied a history of inflammatory bowl 
disease or anal fistulas.  He had no history of surgery on 
his intestinal tract or intestinal malignancy.  He also 
denied any changes in the character of his stools.  Physical 
examination revealed a small fistula with a flap over it 
approximately two centimeters from the anus.  There was an 
old hemorrhoidal skin tag on the right side.  There were no 
internal hemorrhoids palpable.  There was normal rectal tone.  
Hemoccult was negative, and the prostate was normal.  The 
diagnosis was hemorrhoids.  The physician stated that the 
veteran indicated he had only mild hemorrhoidal symptoms, 
which did not occur very often.  In addition the veteran did 
not have a gastrointestinal condition that caused significant 
malnutrition or anemia.

In the veteran's July 2003 substantive appeal, he argued that 
he had constant bleeding.  In addition, he requested a new 
hearing test because he had a steady decline in his hearing.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Hearing Loss

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The Board must point out that the measurement for hearing 
loss is based on a mechanical application of the data to the 
tables provided above.  In considering the veteran's claim 
for an increased rating for bilateral hearing loss, the Board 
notes that results of the August 2001 audiogram are 
equivalent to a numeric designation of I for the right ear 
and III for the left ear.  A noncompensable evaluation is 
warranted when these values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).

Hemorrhoids
The veteran is currently rated with a noncompensable rating 
for his hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2004).  The rating criteria for this diagnostic code is 
as follows:

Hemorrhoids, external or internal:
Ratin
g
With persistent bleeding and with secondary anemia, or 
with fissures
20
Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10
Mild or moderate
0
38 C.F.R. § 4.114, Diagnostic Code 7336 (2004)

According to the medical evidence of record, the Board finds 
that the veteran's hemorrhoid disability does not warrant a 
compensable evaluation.  In this regard, the Board notes that 
the August 2001 examiner stated that the veteran indicated he 
had mild hemorrhoidal symptoms that did not occur very often.  
In addition, although the veteran had intermittent diarrhea 
and intermittent rectal bleeding, he was not found to have 
persistent bleeding, anemia or fissures.  He also was not 
found to have large or thrombotic hemorrhoids that were 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Therefore, because the veteran's 
symptoms are considered mild and meet the criteria for a 
noncompensable rating, a compensable rating is not warranted.

The Board acknowledges the veteran's contentions that his 
disabilities have worsened over the years, and that new 
examinations are needed to assess his conditions.  However, 
the veteran has not stated that he has sought medical 
treatment since his 2003 examinations for the claimed 
worsening conditions, nor has he submitted evidence to 
support his contention, and a review of the record does show 
that he has sought medical treatment.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Although the appellant is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



ORDER

1.  Entitlement to a compensable evaluation for hearing loss 
is denied.

2.  Entitlement to a compensable evaluation for hemorrhoids 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


